UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported) June 11, 2013 GSE SYSTEMS, INC. (Exact name of registrant as specified in its charter) Delaware 001-14785 52-1868008 (State or other jurisdiction (Commission File Number) (I.R.S. Employer of incorporation) Identification No.) 1332 Londontown Blvd., Suite 200, Sykesville, MD 21784 (Address of principal executive office and zip code) (410) 970-7800 Registrant's telephone number, including area code Checktheappropriateboxbelowif theForm8-Kfilingisintendedto simultaneouslysatisfy the filing obligation of the registrant under any of the following provisions (see General Instructions A.2 below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d - 2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e - 4 (c)) Item 5.07 Submission of Matters to a Vote of Security Holders. On June 11, 2013, the Company held its annual meeting of shareholders.At that meeting, the following matters were voted upon: Total Votes Broker Proposal For Withheld Cast Non-Votes 1) Election of Directors for a three year term expiring in 2016: James A. Eberle Jerome I. Feldman Christopher D. Sorrells The following directors are serving terms until the annual meeting in 2014 and were not re-elected at the June 11, 2013 annual meeting: Sheldon L. Glashow Roger L. Hagengruber The following directors are serving terms until the annual meeting in 2015 and were not re-elected at the June 11, 2013 annual meeting: Joseph W. Lewis Jane Bryant Quinn O. Lee Tawes, III Broker Proposal For Against Abstain Total Non-Votes 2) Non-binding vote on a resolution to approve Company's executive compensation Proposal For Against Abstain Total 3) Ratify KPMG LLP as the Company's Independent Registered Public Accountants for the 2013 fiscal year SIGNATURES Pursuantto therequirementsof theSecuritiesExchangeAct of1934,the registranthas dulycausedthisreportto besignedon itsbehalf by the undersigned hereunto duly authorized. GSE SYSTEMS, INC. Date:June 13, 2013 /s/Jeffery G. Hough Jeffery G. Hough Senior Vice President and CFO
